Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/CN2019/100846 08/15/2019 and claims priority to CHINA 201810942562.6 08/17/2018 and CHINA 201910411311.X 05/16/2019.
	Claims 34-41, 43-50 are pending.  
Response to Restriction Election
2.	Applicant’s election of group I and the species, compound I-1, in the reply filed on  May 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). According to applicants’ representative claims 34-41, 43-50 read on the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 34, 36, 40-41, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims have been amended to modify the A ring to “a substituted or unsubstituted heteroaromatic ring having one or more O heteroatoms”.  According to the response of May 27, 2021 this language is supported by the specification at page 20 lines 27-34.  This portions of the specification is reproduced here:

    PNG
    media_image1.png
    180
    713
    media_image1.png
    Greyscale

As can be seen above “aromatic heterocyclic ring having one to more (preferably 1, 2, to 3) heteroatoms selected from N, O, and S and have 5-7 ring atoms” is a closed list of heteroatoms.  While O atoms are included in the list in the specification, the language of the claims is not closed as to the type of heteroatoms.  Even though the ring must contain or more O atoms, it could also contain any other heteroatom not limited to N or S.  For example rings like 1,3-oxaphosphole, 1,2-dihydro-1,2-oxaborine, 1,3-oxarsole, etc are now part of claim 34 and 36.  For these reasons the amendments to claim 34 and 36 are new matter.
4.	Claims 34-41, 43-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for salts, does not reasonably provide enablement for prodrugs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Finding a prodrug is an empirical exercise.  Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug or derivative that produces the active compound metabolically in man at a therapeutic concentration and at a useful rate, is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism de novo, this is still an experimental science. For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive. It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be clinically effective. Determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation. There is no working example of a prodrug of a compound the formula Z or I. Directions concerning how to make the prodrugs are not found in the specification. The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body. Wolff, Manfred E. "Burger's Medicinal Chemistry, 5ed, Part I", John Wiley & Sons, 1995, pages 975-977 summarizes the state of the prodrug art. The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker, G.S. et al, "Modern Pharmaceutics, 3ed.", Marcel Dekker, New York, 1996, pages 451 and 596 in the first sentence, third paragraph on page 596 states that "extensive development must be undertaken" to find a prodrug. Wolff (Medicinal Chemistry) in the last paragraph on page 975 describes the artisans making Applicants' prodrugs as a collaborative team of synthetic pharmaceutical chemists and metabolism experts. All would have a Ph. D. degree and several years of industrial experience. Rautio et. al. “Prodrugs: design and clinical Applications” Nature Reviews Drug Discovery  2008, 7, 255-270 discusses the difficulties and complexities of prodrug design, “Several important factors should be carefully examined when designing a prodrug structure, including: • Parent drug: which functional groups are amenable to chemical prodrug derivatization? • Promoiety: this should ideally be safe and rapidly excreted from the body. The choice of promoiety should be considered with respect to the disease state, dose and the duration of therapy. • Parent and prodrug: the absorption, distribution, metabolism, excretion (ADME ) and pharmacokinetic properties need to be comprehensively understood. • Degradation by-products: these can affect chemical and physical stability and lead to the formation of new degradation products.”   No explanation is provided in the specification as to what the prodrug is, and on the face there is no clear site for prodrug derivitization like an acid or alcohol. 
Even for the most basic type of prodrugs or derivatives, such as esters, extensive experimentation must be undertaken.  Each step is fraught with experimental difficulties, see Beaumont “Design of Ester Prodrugs to Enhance Oral Absorption of Poorly Permeable Compounds: Challenges to the Discovery Scientist” Current Drug Metabolism, 2003, 4, 461-485, “Overall, the barriers confronting the oral delivery of prodrugs are considerable. In addition, to improving membrane permeability of a polar active principle, a prodrug should avoid transporter mediated efflux and be designed to yield the active principle into the systemic circulation. Incomplete membrane permeation, efflux, non-esterase metabolism or biliary elimination will lead to a reduction in the potential oral bioavailability of the active principle. Thus, in order to be successful, a prodrug approach must consider the balance of all these issues.” ( Beaumont pg. 463 first column). Beaumont goes on to review several case studies of both successes and failures, leading to the conclusion “Clearly, prodrug strategies have been successful for a number of important therapeutic agents. However, further investigation suggests that the hurdles to oral delivery of an ester prodrug are not trivial. These include maintaining sufficient aqueous solubility, lipophilicity and chemical stability at the same time as enabling rapid and quantitative release of active principle post absorption. In addition, significant nonesterase metabolism and transporter mediated clearance of the prodrug is not desirable. For these reasons, it appears that achieving high oral bioavailability values with a prodrug approach is extremely difficult and a realistic target for oral bioavailability would be 50%. In addition, designing an ester prodrug that balances all of these issues is a difficult undertaking and a robust screening sequence is required in the Discovery environment. However, due to the difficulty in predicting the human disposition of an ester prodrug, it may be necessary to evaluate several examples in human pharmacokinetic studies. Given the complexities outlined in this review, it is recommended that the prodrug strategy is only considered as a last resort to improve the oral bioavailability of important therapeutic agents.”  “Predicting the pharmacokinetics (PK) of prodrugs and their corresponding active drugs is challenging, as there are many variables to consider. Prodrug conversion characteristics in different tissues are generally measured, but integrating these variables to a PK profile is not a common practice.” [Abstract Malmborg “Predicting human exposure of active drug after oral prodrug administration, using a joined in vitro/in silico–in vivo extrapolation and physiologically-based pharmacokinetic modeling approach” Journal of Pharmacological and Toxicological Methods 67 (2013) 203–213.]  This process is very labor intensive and fraught with experimental uncertainty as discussed in Malmborg page 204, column 1:
Literature advice on prodrug lead optimization and selection strategies include the use of relevant human biological matrices such as plasma, intestinal and liver microsome preparations to predict conversion rates in vivo using an in vitro–in vivo-extrapolation (IVIVE) approach (Simplicio, Clancy, & Gilmer, 2008). On the other hand, others believe that in vitro assays lack the ability to anticipate the actual conditions in vivo and propose to primarily use preclinical in vivo data in the optimization and selection processes (Hsieh, Hung, & Fang, 2009). However, preclinical in vivo data also has limitations in predicting the human situation. For instance, plasma esterase and gut wall CYP3A activity in man is frequently much lower compared to rats (Berry, Wollenberg, & Zhao, 2006; Cao et al., 2006; Fagerholm, 2007b). In that respect, a combination of relevant in vitro assays in an IVIVE approach with in vivo confirmation studies, as recently proposed by Jana et al. (2010), might be the most promising screening strategy. At the same time, this strategy has the drawback of labor-intensity, as it includes finding an in vitro–in vivo correlation in two preclinical species.

It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). h) The breadth of the claims includes all of the millions of compounds of formula Z an I of claims 34 and 36 as well as the presently unknown list of potential prodrugs.  Since the structures of these prodrugs and are uncertain, direction for their preparation must also be unclear. Directions to a team of synthetic pharmaceutical chemists and metabolism experts of how to search for a prodrug or derivative does not constitute instructions to the chemist of how to make such a compound.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 34, 36, 40-41, 43, 48, 49-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The final clause in claims 34 and 36 conflicts with the new limitation in claim 34 and 36 of A. The term heteroaromatic only appears in the A term and the definition below is different than that previously defined:

    PNG
    media_image2.png
    59
    682
    media_image2.png
    Greyscale

In addition, the term “heterocyclic ring” has been deleted from the previous A definition such that the clause limits a definition that does not exist. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 39 has a number of rings that do not contain A as a heteroaromatic ring containing oxygen atoms which is required in the parent claim 36, including compound I-9 and I-10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 34-41, 43-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher US 7,037,932 AND Bymaster, “Duloxetine (CymbaltaTM), a Dual Inhibitor of Serotonin and Norepinephrine Reuptake”  Bioorganic and Medicinal Chemistry Letters 2003, 13, 4477. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Gallagher teaches the compounds of Example 48 on column 78:

    PNG
    media_image3.png
    609
    655
    media_image3.png
    Greyscale

Example 49 and on column 79 and Example 50 and 51 on column 80:

    PNG
    media_image4.png
    390
    393
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    409
    399
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    363
    398
    media_image6.png
    Greyscale

The compounds were effective neurotransmitter reuptake inhibitors similar to duloxetine on column 86 lines 4-16. Duloxetine is mentioned at column 1 lines 44 ff.  The Gallagher compounds were effective analgesics as disclosed on column 86 line 18 to column 87 line 19 and also as discussed on column 5 line 1-2.
 	Subsequent to the work of Gallagher, Bymaster produced  thiophene analogs of the compound of 7 Table 3 page 4478, compounds 21 and 23.  Compound 21 is the clinically useful drug duloxetine.  Upon going from the phenyl to thiophene analog, i.e. compound 7 to 21 there was a marked improvement in 5-HT uptake inhibition.  “Of the heterocyclic alternatives synthesized, the thienyl and furan-2-yl analogues 21–23 demonstrated improved 5-HT uptake inhibition, with the furan analogue (23) having a Ki value of 0.7 nM.” “Compound 21 was then chosen for further study. Two chiral routes to the enantiomers of 21 were developed.6”

    PNG
    media_image7.png
    543
    772
    media_image7.png
    Greyscale

The purified isomer of 21, compound 25, is the clinically approved drug duloxetine.
“Further in vivo evaluation of 25 was also made, thus in microdialysis experiments to determine the increase in synaptic concentration of NE and 5-HT in rat, following administration of 25, at 10 mg/kg po increases in basal levels of NE and 5-HT by 208±31% and 353±62%, respectively, were found. Full microdialysis results will be published elsewhere.  In summary 25 inhibits binding to human cell lines expressing NE and 5-HT transporters, inhibits the reuptake of NE and 5-HT in rat synaptosomes of 5-HT and NE and increases NE and 5-HT in rat pre-frontal cortex. Compound 25 has been progressed to the clinic (as duloxetine hydrochloride, CymbaltaTM) and has been shown to be effective in the treatment of depression.3”
Ascertainment of the difference between the prior art and the claims

	The compounds of the instant claims differ from those of the prior art by bioisosteric replacement of a phenyl ring with either thiophene or furan.  Compared to compounds of Gallagher, Example 50 and 51, the elected species is a thiophene isostere. This is shown in Figure 1.

    PNG
    media_image8.png
    202
    597
    media_image8.png
    Greyscale

Example 49 differs from compound I-11 in claim 39 in the same manner. Duloxetine differs from the elected species by the replacement of the phenyl ring in naphthalene with a furan as shown in Figure 2. 

    PNG
    media_image9.png
    192
    639
    media_image9.png
    Greyscale

Finding of prima facie obviousness
Rational and Motivation
Secondary Considerations
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the isosteres of the prior art to produce the instant invention.  As discussed above, starting from compound Examples 50 and 51 in Gallagher and replacing the phenyl ring with a thiophene, just as Bymaster did to arrive at duloxetine, one would arrive at the elected species.  Thiophene is a 6π-electron aromatic compound and isosteric with benzene, such that the sulfur atom in thiophene is approximately equivalent to an ethylenic group.  The replacement of a phenyl with a thiophene is a known modification in this particular research area as shown by Bymaster.  The experienced medicinal chemist, who would make applicants' compounds, would be motivated to prepare the thiophene analogs of Gallagher based on the expectation that these analogs would have improved potency just as duloxetine did over compound 7, with an order of magnitude increase in potency.
In a similar manner, furan is frequently used as a bioisostere of a benzene ring in medicinal chemistry since it is also isosteric.  In the same manner that Gallagher made the furan isosteres of Bymaster compound 7, the instant claims are drawn to the furan bioisosteres of duloxetine. There is an expectation of the same or similar properties since Bymaster discusses the same properties for the benzofurans as compared to the naphthalenes. For these reasons the claims are obvious over the prior art.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

.
8.	Claims  34-41, 43-50  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 13 of copending Application No. 17/611,539. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claim 34 is more narrow on the A variable than the copending claim 1 of the ‘539 application, they are both drawn to the same compounds.  The species in claims 2/35 and 4/39 are the same. The elected species is in claim 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	Claims  34-41, 43-50  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-28, 33-36 of copending Application No. 17/268,763. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claim 34 is more narrow on the A variable than the copending claim 24 of the ‘763 application, they are both drawn to the same compounds at least where Y is carbon and the B ring is phenyl and D is furan.  Claim 34 explicitly defines the A ring as a benzofuran the instant D embodiment of claim 38. The species in claims 27 include some of the same compounds in instant claims 25 and 39. The elected species is compound IC-1 in claim 27.  The compounds IC1-1 through Ic-9, excepting compound IC-7 are all compounds of claim 1 and some additional species besides the elected species are also in claim 25/39. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
10.	Claims 35, 39 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2, 4 of copending Application No. 17/611,539   (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625